Exhibit 10.2

 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (as amended from time to time, this “Agreement”),
dated as of September 13, 2019, is hereby entered into by and among
SmileDirectClub, Inc., a Delaware corporation (the “Corporation”), SDC Financial
LLC, a Delaware limited liability company (the “Company”), and each of the
Members (as defined herein).

 

RECITALS

 

WHEREAS, the Members hold Common Units (as defined herein) in the Company, which
is treated as a partnership for United States federal income tax purposes;

 

WHEREAS, the Corporation will become the managing member of, and will hold
managing member units in, the Company;

 

WHEREAS, the Common Units are exchangeable with the Corporation in certain
circumstances for Class A shares (the “Class A Shares”) in the Corporation
and/or cash pursuant to the LLC Operating Agreement;

 

WHEREAS, certain of the Members will be treated for U.S. federal income tax
purposes as selling all or a portion of Common Units (the “Initial Sale”) to the
Corporation pursuant to the transactions described in the registration statement
on Form S-1 initially publicly filed with the Securities and Exchange Commission
on August 16, 2019 (Registration No. 333-233315), as amended prior to the date
hereof, for the initial public offering of Class A Shares by the Corporation
(the “IPO”);

 

WHEREAS, the Company and each of its direct and indirect Subsidiaries that are
treated as partnerships for United States federal income tax purposes will have
in effect an election under section 754 of the Internal Revenue Code of 1986, as
amended (the “Code”), for the Taxable Year of the IPO Date and for each other
Taxable Year in which an exchange by a Member of Common Units for Class A Shares
and/or cash occurs, which election is intended to result in an adjustment to the
tax basis of the assets owned by the Company and such Subsidiaries, solely with
respect to the Corporation, at the time of an exchange by a Member of Common
Units for Class A Shares and/or cash or any other acquisition of Common Units
for cash or otherwise, (collectively, an “Exchange”) (such time, the “Exchange
Date”) (such assets and any asset whose tax basis is determined, in whole or in
part, by reference to the adjusted basis of any such asset, the “Adjusted
Assets”) by reason of such Exchange and the receipt of payments under this
Agreement;

 

WHEREAS, the income, gain, loss, expense, and other Tax items of (i) the Company
and such Subsidiaries allocable to the Corporation may be affected by the Basis
Adjustment (defined below) with respect to the Adjusted Assets and (ii) the
Corporation may be affected by the Imputed Interest (as defined below);

 

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Basis Adjustment and Imputed Interest on the actual
liability for Taxes of the Corporation.

 

--------------------------------------------------------------------------------



 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
undersigned parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement, the terms set forth in this Article I shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined).

 

“Actual Tax Liability” means, for a Taxable Year, the sum of (i) the actual
liability for federal income Taxes of the Corporation (or the Company, but only
with respect to federal income Taxes imposed on the Company and allocable to the
Corporation for such Taxable Year) and (ii) the product of (x) the amount of the
United States federal income or gain of the Corporation and (y) the Blended
Rate.

 

“Adjusted Asset” is defined in the recitals of this Agreement.

 

“Advisory Firm” means any “big four” accounting firm or any law firm that is
nationally recognized as being expert in Tax matters and that is agreed to by
the Board.

 

“Advisory Firm Letter” means a letter from the Advisory Firm stating that the
relevant schedule, notice, or other information to be provided by the
Corporation to the Applicable Member and all supporting schedules and work
papers were prepared in a manner consistent with the terms of this Agreement
and, to the extent not expressly provided in this Agreement, on a reasonable
basis in light of the facts and law in existence on the date such schedule,
notice, or other information is delivered to the Applicable Member.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agreed Rate” means LIBOR plus 100 basis points. If LIBOR ceases to be published
in accordance with the definition thereof, the Corporation and the Company shall
work together in good faith to select an Agreed Rate with similar
characteristics that gives due consideration to the prevailing market
conventions for determining rates of interest in the United States at such time.

 

“Agreement” is defined in the preamble of this Agreement.

 

“Amended Schedule” is defined in Section 2.03(b) of this Agreement.

 

“Amount Realized” means, in respect of an Exchange by an Applicable Member, the
amount that is deemed for purposes of this Agreement to be the amount realized
by the Applicable Member on the Exchange, which shall be the sum of (i) the
Market Value of the Class A Shares, the amount of cash, and the amount or fair
market value of other consideration transferred to the

 

2

--------------------------------------------------------------------------------



 

Exchanging Member in the Exchange, and (ii) the Share of Liabilities
attributable to the Common Units Exchanged.

 

“Applicable Member” means any Member to whom any portion of a Realized Tax
Benefit is Attributable hereunder.

 

“Attributable”: The portion of any Realized Tax Benefit of the Corporation that
is Attributable to any Member shall be determined by reference to (i) the assets
from which arise the depreciation, amortization, or other similar deductions for
recovery of cost or basis (“Depreciation”) and with respect to increased basis
upon a disposition of an asset, or (ii) Imputed Interest or payment that
produces the Realized Tax Benefit, under the following principles:

 

(i)                                    Any Realized Tax Benefit arising from a
deduction to the Corporation with respect to a Taxable Year for Depreciation
arising in respect of a Basis Adjustment to an Adjusted Asset is Attributable to
the Applicable Member to the extent that the ratio of all Depreciation for the
Taxable Year in respect of Basis Adjustments resulting from all Exchanges by the
Applicable Member bears to the aggregate of all Depreciation for the Taxable
Year in respect of Basis Adjustments resulting from all Exchanges by all
Members.

 

(ii)                                 Any Realized Tax Benefit arising from the
disposition of an asset is Attributable to the Applicable Member to the extent
that the ratio of all Basis Adjustments resulting from all Exchanges by the
Applicable Member with respect to such asset bears to the aggregate of all Basis
Adjustments resulting from all Exchanges with respect to such asset.

 

(iii)                              Any Realized Tax Benefit arising from a
deduction to the Corporation with respect to a Taxable Year in respect of
Imputed Interest is Attributable to the Applicable Member that is required to
include the Imputed Interest in income (without regard to whether such Member is
actually subject to tax thereon).

 

(iv)                              For the avoidance of doubt, in the case of a
Basis Adjustment arising with respect to an Exchange, depreciation, amortization
or other similar deductions for recovery of cost or basis shall constitute
Depreciation only to the extent that such depreciation, amortization or other
similar deductions may produce a Realized Tax Benefit (and not to the extent
that such depreciation, amortization or other similar deductions may be for the
benefit of a Person other than the Corporation), as reasonably determined by the
Corporation.

 

“Basis Adjustment” means the adjustment to the Tax basis of an Adjusted Asset
under section 732 of the Code (in situations where, as a result of one or more
Exchanges, the Company becomes an entity that is disregarded as separate from
its owner for tax purposes) or sections 704(c)(1)(B), 734(b), 737(c)(2), 743(b),
754, 755 and 1012 of the Code (including in situations where, following an
Exchange, the Company remains in existence as an entity for Tax purposes) and,
in each case, comparable sections of state and local Tax laws as a result of an
Exchange and the payments made pursuant to this Agreement, other than a payment
of Imputed Interest. Notwithstanding any other provision of this Agreement, the
amount of any Basis

 

3

--------------------------------------------------------------------------------



 

Adjustment resulting from an Exchange of one or more Common Units shall be
determined without regard to any Pre-Exchange Transfer and as if any such
Pre-Exchange Transfer had not occurred.

 

“Beneficial Owner” of a security means a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship, or otherwise has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

 

“Blended Rate” means, with respect to any Taxable Year, the sum of the effective
rates of Tax imposed on the aggregate net income of the Corporate Taxpayer in
each state or local jurisdiction in which the Corporation files Tax Returns for
such Taxable Year, with the maximum effective rate in any state or local
jurisdiction being equal to the product of (i) the apportionment factor on the
income or franchise Corporation Return in such jurisdiction for such Taxable
Year and (ii) the maximum applicable corporate Tax rate in effect in such
jurisdiction in such Taxable Year. As an illustration of the calculation of
Blended Rate for a Taxable Year, if the Corporation solely files Tax Returns in
State 1 and State 2 in a Taxable Year, the maximum applicable corporate Tax
rates in effect in such states in such Taxable Year are 6.5% and 5.5%,
respectively, and the apportionment factors for such states in such Taxable Year
are 55% and 45% respectively, then the Blended Rate for such Taxable Year is
equal to 6.05% (i.e., 6.5% multiplied by 55% plus 5.5% multiplied by 45%).

 

“Board” means the board of directors of the Corporation.

 

“Business Day” means any day other than (i) a Saturday or a Sunday and (ii) a
day on which banks in the State of New York are authorized or obligated by law,
governmental decree, or executive order to be closed.

 

“Change of Control” means the occurrence of any of the following events:

 

(i)                                    any Person or any group of Persons acting
together which would constitute a “group” for purposes of section 13(d) of
the Securities and Exchange Act of 1934, or any successor provisions
thereto, excluding a group of Persons, which, if it includes any Member or any
of his Affiliates, includes all Members then employed by the Corporation or any
of its Affiliates, is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Corporation representing more than fifty percent (50%) of
the combined voting power of the Corporation’s then outstanding voting
securities; or

 

(ii)                                 the following individuals cease for any
reason to constitute a majority of the number of directors of the Corporation
then serving: individuals who, on the IPO Date, constitute the members of the
Board and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of the Corporation) whose appointment or election by the Board or nomination for
election by the Corporation’s shareholders was approved or recommended by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were

 

4

--------------------------------------------------------------------------------



 

directors on the IPO Date or whose appointment, election, or nomination for
election was previously so approved or recommended by the directors referred to
in this clause (ii); or

 

(iii)                              there is consummated a merger or
consolidation of the Corporation or any direct or indirect subsidiary of the
Corporation with any other corporation or other entity, and, immediately after
the consummation of such merger or consolidation, either (x) the members of the
Board immediately prior to the merger or consolidation do not constitute at
least a majority of the board of directors of the company surviving the merger
or, if the surviving company is a subsidiary, the ultimate parent thereof, or
(y) all of the Persons who were the respective Beneficial Owners of the voting
securities of the Corporation immediately prior to such merger or consolidation
do not Beneficially Own, directly or indirectly, more than fifty percent (50%)
of the combined voting power of the then outstanding voting securities of the
Person resulting from such merger or consolidation; or

 

(iv)                             the shareholders of the Corporation approve a
plan of complete liquidation or dissolution of the Corporation or there is
consummated an agreement or series of related agreements for the sale or other
disposition, directly or indirectly, by the Corporation of all or substantially
all of the Corporation’s assets, other than the sale or other disposition by the
Corporation of all or substantially all of the Corporation’s assets to an
entity, at least fifty percent (50%) of the combined voting power of the voting
securities of which are Beneficially Owned by shareholders of the Corporation in
substantially the same proportions as their Beneficial Ownership of such
securities of the Corporation immediately prior to such sale.

 

Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of the
Corporation immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Corporation immediately
following such transaction or series of transactions. The entering into, and
modification of, voting agreements among the Beneficial Owners will not be
deemed a Change of Control.

 

“Class A Shares” is defined in the recitals of this Agreement.

 

“Code” is defined in the recitals of this Agreement.

 

“Common Units” has the meaning set forth in the LLC Operating Agreement.

 

“Company” is defined in the preamble of this Agreement.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract, or otherwise.

 

5

--------------------------------------------------------------------------------



 

“Corporate Entity” means any direct Subsidiary of the Corporation which is
classified as a corporation for U.S. federal income tax purposes.

 

“Corporation” is defined in the preamble of this Agreement.

 

“Corporation Return” means the U.S. federal Tax Return and/or state and/or local
Tax Return, as applicable, of the Corporation filed with respect to Taxes of any
Taxable Year.

 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporation, up to
and including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.

 

“Default Rate” means the Agreed Rate plus 500 basis points.

 

“Determination” has the meaning ascribed to such term in section 1313(a) of the
Code or similar provision of state and local tax law, as applicable, or any
other event (including the execution of a Form 870-AD) that finally and
conclusively establishes the amount of any liability for Tax.

 

“Dispute” is defined in Section 7.08(a) of this Agreement.

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Notice” is defined in Section 4.02 of this Agreement.

 

“Early Termination Payment” is defined in Section 4.03(b) of this Agreement.

 

“Early Termination Rate” means the lesser of (i) 6.5% and (ii) the Agreed Rate.

 

“Early Termination Schedule” is defined in Section 4.02 of this Agreement.

 

“Exchange” is defined in the recitals of this Agreement, and “Exchanged” and
“Exchanging” shall have correlative meanings.

 

“Exchange Basis Schedule” is defined in Section 2.01 of this Agreement.

 

“Exchange Date” is defined in the recitals of this Agreement.

 

“Exchange Payment” is defined in Section 5.01 of this Agreement.

 

“Excluded Assets” is defined in Section 7.11(b) of this Agreement.

 

“Expert” is defined in Section 7.09 of this Agreement.

 

6

--------------------------------------------------------------------------------



 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the sum of
(i) the liability for federal income Taxes of the Corporation (or the Company,
but only with respect to federal income Taxes imposed on the Company and
allocable to the Corporation for such Taxable Year) using the same methods,
elections, conventions and similar practices used on the relevant Corporation
Return but using the Non-Stepped Up Tax Basis instead of the tax basis
reflecting the Basis Adjustments of the Adjusted Assets, excluding any deduction
or other Tax benefit attributable to Imputed Interest or attributable to making
a payment pursuant to this Agreement, and (ii) the product of (x) the amount of
the United States federal income or gain of the Corporation using the method
described in clause (i) and (y) the Blended Rate.

 

“Imputed Interest” means any interest imputed under section 1272, 1274 or 483 or
other provision of the Code and any similar provision of state, local, and
foreign tax law with respect to a Corporation’s payment obligations under this
Agreement.

 

“Independent Directors” means the members of the Board who are “independent”
under the standards set forth in Rule 10A-3 promulgated under the U.S.
Securities Exchange Act of 1933, as amended, and the corresponding rules of the
applicable exchange, if any, on which the Class A Shares is traded or quoted.

 

“Initial Sale” is defined in the recitals of this Agreement.

 

“IPO” is defined in the recitals of this Agreement.

 

“IPO Date” means the date on which Class A Shares in the Corporation are
distributed to public shareholders.

 

“IRS” means the United States Internal Revenue Service.

 

“Law” has the meaning set forth in the LLC Operating Agreement.

 

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two Business
Days prior to the first Business Day of such month, as published on the
applicable Bloomberg screen page (or other commercially available source
providing quotations of LIBOR) for London interbank offered rates for U.S.
dollar deposits for such month (or portion thereof).

 

“LLC Operating Agreement” means the Seventh Amended and Restated Limited
Liability Company Operating Agreement of the Company, as such is from time to
time amended or restated.

 

“Market Value” means the closing price of the Class A Shares on the applicable
Exchange Date on the national securities exchange or interdealer quotation
system on which such Class A Shares are then traded or listed, as reported by
the Wall Street Journal; provided that if the closing price is not reported by
the Wall Street Journal for the applicable Exchange Date, then the Market Value
shall mean the closing price of the Class A Shares on the Business Day
immediately preceding such Exchange Date on the national securities exchange or
interdealer quotation system on which such Class A Shares are then traded or
listed, as reported by the Wall Street Journal; provided, further, that if the
Class A Shares are not then listed on a National Securities Exchange or

 

7

--------------------------------------------------------------------------------



 

Interdealer Quotation System, “Market Value” shall mean the cash consideration
paid for Class A Shares, or the fair market value of the other property
delivered for Class A Shares, as determined by the Board in good faith.

 

“Material Objection Notice” is defined in Section 4.02 of this Agreement.

 

“Member” means each party hereto (other than the Corporation and the Company),
and each other Person who from time to time executes a joinder to this Agreement
in form and substance reasonably satisfactory to the Corporation.

 

“Net Tax Benefit” is defined in Section 3.01(b) of this Agreement.

 

“Non-Stepped Up Tax Basis” means, with respect to any asset at any time, the tax
basis that such asset would have had at such time if no Basis Adjustment had
been made, provided that any Basis Adjustment made under section 734(b) of the
Code will take into account any amortization of such Basis Adjustment that is
allocated to the Corporation prior to an Exchange.

 

“Objection Notice” is defined in Section 2.03(a) of this Agreement.

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity, or other entity.

 

“Pre-Exchange Transfer” means any transfer (including upon the death of a
Member) of one or more Common Units or any distribution (i) that occurs prior to
an Exchange and (ii) to which either section 734(b) or section 743(b) of the
Code applies.

 

“Realized Tax Benefit” means, for a Taxable Year and for all Taxes collectively,
the net excess, if any, of the Hypothetical Tax Liability over the Actual Tax
Liability. If all or a portion of the Actual Tax Liability for such Taxable Year
arises as a result of an audit by a Taxing Authority of any Taxable Year, such
liability shall not be included in determining the Realized Tax Benefit unless
and until there has been a Determination.

 

“Realized Tax Detriment” means, for a Taxable Year and for all Taxes
collectively, the net excess, if any, of the Actual Tax Liability over the
Hypothetical Tax Liability for such Taxable Year. If all or a portion of the
Actual Tax Liability for such Taxable Year arises as a result of an audit by a
Taxing Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Detriment unless and until there has been a
Determination.

 

“Reconciliation Dispute” is defined in Section 7.09 of this Agreement.

 

“Reconciliation Procedures” means those procedures set forth in Section 7.09 of
this Agreement.

 

8

--------------------------------------------------------------------------------



 

“Schedule” means any Exchange Basis Schedule, Tax Benefit Schedule or Early
Termination Schedule.

 

“Senior Obligations” is defined in Section 5.01 of this Agreement.

 

“Share of Liabilities” means, as to any Common Unit at the time of an exchange,
the portion of the relevant Company’s “liabilities” (as such term is defined in
section 752 and section 1001 of the Code) allocated to that Common Unit pursuant
to section 752 of the Code and the applicable Treasury Regulations.

 

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting shares or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

 

“Tax” or “Taxes” means any and all U.S. federal, state, local and foreign taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, whether on an exclusive or on an alternative basis, and any
interest related to such Tax.

 

“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.

 

“Tax Benefit Schedule” is defined in Section 2.02 of this Agreement.

 

“Tax Return” means any return, declaration, report, or similar statement
required to be filed with respect to Taxes (including any attached schedules),
including, without limitation, any information return, claim for refund, amended
return, and declaration of estimated Tax.

 

“Taxable Year” means a taxable year as defined in section 441(b) of the Code or
comparable section of state or local tax law, as applicable, (and, therefore,
for the avoidance of doubt, may include a period of less than 12 months for
which a Tax Return is made) ending on or after an Exchange Date in which there
is a Basis Adjustment due to an Exchange.

 

“Taxing Authority” means any domestic, foreign, federal, national, state,
county, or municipal or other local government, any subdivision, agency,
commission, or authority thereof, or any quasi-governmental body exercising any
taxing authority or any other authority exercising Tax regulatory authority.

 

“Treasury Regulations” means the final, temporary, and proposed regulations
under the Code promulgated from time to time (including corresponding provisions
and succeeding provisions) as in effect for the relevant taxable period.

 

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that: (1) in each Taxable Year ending on or after such Early Termination Date,
the Corporation will have taxable income sufficient to fully utilize the
deductions arising from the Basis Adjustment and the Imputed Interest during
such Taxable Year; (2) the federal, state and local income tax rates that will
be in effect for each such Taxable Year will be those specified for each such
Taxable Year by the Code and other law as in effect on the Early Termination
Date, and the Blended Rate will be calculated based on such rates and the
apportionment factor applicable in such Taxable Year;

 

9

--------------------------------------------------------------------------------



 

(3) any loss carryovers generated by the Basis Adjustment or the Imputed
Interest and available as of the date of the Early Termination Schedule will be
utilized by the Corporation on a pro rata basis from the date of the Early
Termination Schedule through the scheduled expiration date of such loss
carryovers or, if there is no such scheduled expiration date, over the 15-year
period after such carryforwards were generated; (4) any non-amortizable assets
are deemed to be disposed of on the earlier of the Early Termination Date or the
fifteenth (15th) anniversary of the applicable Basis Adjustment; and (5) if, at
the Early Termination Date, there are Units that have not been Exchanged, then
each such Unit shall be deemed to be Exchanged for the Market Value of the
Class A Shares and the amount of cash that would be transferred if the Exchange
occurred on the Early Termination Date.

 

“Voting Group” means the persons and entities defined as “Stockholders” under
that certain Voting Agreement, dated the date hereof, by and among the
Corporation and the Stockholders identified therein.

 

ARTICLE II

 

DETERMINATION OF REALIZED TAX BENEFIT

 

Section 2.01                             Exchange Basis Schedule. Within 180
calendar days after the filing of the U.S. federal income tax return of the
Corporation for each Taxable Year in which any Exchange has been effected, the
Corporation shall deliver to the Applicable Member a schedule (the “Exchange
Basis Schedule”) that shows, in reasonable detail, for purposes of Taxes,
(i) the actual unadjusted tax basis of the Adjusted Assets as of each applicable
Exchange Date, (ii) the Basis Adjustment with respect to the Adjusted Assets as
a result of the Exchanges effected in such Taxable Year and all prior Taxable
Years, calculated (a) in the aggregate and (b) solely with respect to Exchanges
by the Applicable Member, (iii) the period or periods, if any, over which the
Adjusted Assets are amortizable and/or depreciable, and (iv) the period or
periods, if any, over which each Basis Adjustment is amortizable and/or
depreciable.

 

Section 2.02                             Tax Benefit Schedule. Within 180
calendar days after the filing of the U.S. federal income tax return of the
Corporation for any Taxable Year in which there is a Realized Tax Benefit or
Realized Tax Detriment, the Corporation shall provide to the Applicable Member a
schedule showing, in reasonable detail, the calculation of the Realized Tax
Benefit or Realized Tax Detriment for such Taxable Year (a “Tax Benefit
Schedule”). The Schedule will become final as provided in Section 2.03(a) of
this Agreement and may be amended as provided in Section 2.03(b) of this
Agreement.

 

Section 2.03                             Procedures, Amendments

 

(a)                       Procedure. Every time the Corporation delivers to the
Applicable Member an applicable Schedule under this Agreement, including any
Amended Schedule delivered pursuant to Section 2.03(b) and any Early Termination
Schedule or amended Early Termination Schedule delivered pursuant to
Section 4.02, the Corporation shall also (x) deliver to the Applicable Member
schedules and work papers providing reasonable detail regarding the preparation
of the Schedule and an Advisory Firm Letter supporting such Schedule, provided
that an Advisory Firm Letter shall not be required at any time during which the
Voting Group Beneficially Owns, directly

 

10

--------------------------------------------------------------------------------



 

or indirectly, securities of the Corporation representing more than fifty
percent (50%) of the combined voting power of the Corporation’s then-outstanding
voting securities, and (y) allow the Applicable Member reasonable access at no
cost to the appropriate representatives of the Corporation and the Advisory Firm
in connection with a review of such Schedule. The applicable Schedule shall
become final and binding on all parties unless the Applicable Member, within
thirty (30) calendar days after receiving an Exchange Basis Schedule or
amendment thereto or within thirty (30) calendar days after receiving a Tax
Benefit Schedule or amendment thereto, provides the Corporation with notice of a
material objection to such Schedule (“Objection Notice”) made in good faith. If
the parties, for any reason, are unable to successfully resolve the issues
raised in an Objection Notice within thirty (30) calendar days of receipt by the
Corporation of such Notice, the Corporation and the Applicable Member shall
employ the reconciliation procedures as described in Section 7.09 of this
Agreement (the “Reconciliation Procedures”).

 

(b)                       Amended Schedule. The applicable Schedule for any
Taxable Year shall be amended from time to time by the Corporation (i) in
connection with a Determination affecting such Schedule, (ii) to correct
material inaccuracies in the Schedule identified as a result of the receipt of
additional factual information relating to a Taxable Year after the date the
Schedule was provided to the Applicable Member, (iii) to correct computational
errors set forth in such Schedule, (iv) to comply with the Expert’s
determination under the Reconciliation Procedures, (v) to reflect a material
change in the Realized Tax Benefit or Realized Tax Detriment for such Taxable
Year attributable to a carryback or carryforward of a loss or other tax item to
such Taxable Year, (vi) to reflect a material change in the Realized Tax Benefit
or Realized Tax Detriment for such Taxable Year attributable to an amended Tax
Return filed for such Taxable Year, or (vii) to adjust the Exchange Basis
Schedule to take into account payments made pursuant to this Agreement (such
Schedule, an “Amended Schedule”).

 

ARTICLE III

 

TAX BENEFIT PAYMENTS

 

Section 3.01                             Payments

 

(a)                       Within five (5) Business Days of a Tax Benefit
Schedule delivered to an Applicable Member becoming final in accordance with
Section 2.03(a), or earlier in the Corporation’s discretion, the Corporation
shall pay to the Applicable Member for such Taxable Year the Tax Benefit Payment
determined pursuant to Section 3.01(b) in the amount Attributable to the
Applicable Member. Each such Tax Benefit Payment shall be made by wire transfer
of immediately available funds to a bank account of the Applicable Member
previously designated by such Member to the Corporation. For the avoidance of
doubt, no Tax Benefit Payment shall be made in respect of estimated tax
payments, including, without limitation, federal income tax payments.

 

(b)                       A “Tax Benefit Payment” means an amount, not less than
zero, equal to the sum of the Net Tax Benefit and the Interest Amount. The “Net
Tax Benefit” for each Taxable Year shall be an amount equal to the excess, if
any, of 85% of the Cumulative Net Realized Tax Benefit as of the end of such
Taxable Year over the total amount of payments previously made under this
Section 3.01, excluding payments attributable to the Interest Amount; provided,
however,

 

11

--------------------------------------------------------------------------------



 

that for the avoidance of doubt, no Member shall be required to return any
portion of any previously made Tax Benefit Payment. The “Interest Amount” for a
given Taxable Year shall equal the interest on the Net Tax Benefit for such
Taxable Year calculated at the Agreed Rate from the due date (without
extensions) for filing the Corporation Return with respect to Taxes for the most
recently ended Taxable Year until the Payment Date. In the case of a Tax Benefit
Payment made in respect of an Amended Schedule, the “Interest Amount” shall
equal the interest on the Net Tax Benefit for such Taxable Year calculated at
the Agreed Rate from the date of such Amended Schedule becoming final in
accordance with Section 2.03(a) until the Payment Date. The Net Tax Benefit and
the Interest Amount shall be determined separately with respect to each separate
Exchange, on a Common Unit-by-Common Unit basis by reference to the Amount
Realized by the Applicable Member on the Exchange of a Common Unit and the
resulting Basis Adjustment to the Corporation.

 

Section 3.02                             No Duplicative Payments. It is intended
that the provisions of this Agreement will not result in duplicative payment of
any amount (including interest) required under this Agreement. It is also
intended that the provisions of this Agreement will result in 85% of the
Corporation’s Cumulative Net Realized Tax Benefit, and the Interest Amount
thereon, being paid to the Members pursuant to this Agreement. The provisions of
this Agreement shall be construed in the appropriate manner so that these
fundamental results are achieved.

 

Section 3.03                             Pro Rata Payments. For the avoidance of
doubt, to the extent (i) the Corporation’s deductions with respect to any Basis
Adjustment or Imputed Interest are limited in a particular Taxable Year or
(ii) the Corporation lacks sufficient funds to satisfy its obligations to make
all Tax Benefit Payments due in a particular Taxable Year, the limitation on the
deductions, or the Tax Benefit Payments that may be made, as the case may be,
shall be taken into account or made for the Applicable Member in the same
proportion as Tax Benefit Payments would have been made absent the limitations
set forth in clauses (i) and (ii) of this paragraph, as applicable.

 

ARTICLE IV

 

TERMINATION

 

Section 4.01                             Early Termination and Breach of
Agreement.

 

(a)                       With the written approval of a majority of the
Independent Directors, the Corporation may terminate this Agreement with respect
to all of the Common Units held (or previously held and exchanged) by all
Members at any time by paying to all of the Members the Early Termination
Payment; provided, however, that this Agreement shall only terminate upon the
receipt of the Early Termination Payment by all Members, and provided, further,
that the Corporation may withdraw any notice to execute its termination rights
under this Section 4.01(a) prior to the time at which any Early Termination
Payment has been paid. Upon payment of the Early Termination Payment by the
Corporation, neither the Applicable Members nor the Corporation shall have any
further payment obligations under this Agreement in respect of such Members,
other than for any (a) Tax Benefit Payment agreed to by the Corporation and an
Applicable Member as due and payable but unpaid as of the Early Termination
Notice and (b) Tax Benefit Payment due for the Taxable Year ending with or
including the date of the Early Termination Notice (except to the extent that
the amount described in clause (b) is included in the Early Termination
Payment). For the avoidance of doubt, if an Exchange occurs after the

 

12

--------------------------------------------------------------------------------



 

Corporation makes the Early Termination Payment with respect to all Members, the
Corporation shall have no obligations under this Agreement with respect to such
Exchange, and its only obligations under this Agreement in such case shall be
its obligations to all Members under Section 4.03(a).

 

(b)                       In the event of a Change of Control, all payment
obligations hereunder shall be accelerated and calculated as if an Early
Termination Notice had been delivered on the effective date of the Change of
Control, using the Valuation Assumptions and by substituting, in each case, the
term “the closing date of a Change of Control” for the term “Early Termination
Date.” Such payment obligations shall include, but not be limited to,
(i) payment of the Early Termination Payment calculated as if an Early
Termination Notice had been delivered on the effective date of a Change of
Control, (ii) payment of any Tax Benefit Payment previously due and payable but
unpaid as of the Early Termination Notice, and (iii) except to the extent
included in the Early Termination Payment or if included as a payment under
clause (ii) of this Section 4.01(b), payment of any Tax Benefit Payment due for
any Taxable Year ending prior to, with or including the effective date of a
Change of Control. Sections 4.02 and 4.03 shall apply to a Change of Control
mutadis mutandi.

 

(c)                        In the event that the Corporation breaches any of its
material obligations under this Agreement, whether as a result of failure to
make any payment when due, failure to honor any other material obligation
required hereunder or by operation of law as a result of the rejection of this
Agreement in a case commenced under the Bankruptcy Code or otherwise, and does
not cure such breach within ninety (90) days of receipt of notice of such breach
from such Member, then all obligations hereunder shall be accelerated and such
obligations shall be calculated as if an Early Termination Notice had been
delivered on the date of such breach and shall include, but not be limited to,
(1) the Early Termination Payment calculated as if an Early Termination Notice
had been delivered on the date of a breach, (2) any Tax Benefit Payment agreed
to by the Corporation and any Members as due and payable but unpaid as of the
date of a breach, and (3) any Tax Benefit Payment due for the Taxable Year
ending with or including the date of a breach. Notwithstanding the foregoing, in
the event that the Corporation breaches this Agreement, the Members shall be
entitled to elect to receive the amounts set forth in clauses (1), (2), and (3),
above or to seek specific performance of the terms hereof. The parties agree
that the failure to make any payment due pursuant to this Agreement within three
months of the date such payment is due shall be deemed to be a breach of a
material obligation under this Agreement for all purposes of this Agreement, and
that it will not be considered to be a breach of a material obligation under
this Agreement to make a payment due pursuant to this Agreement within three
months of the date such payment is due. Notwithstanding anything in this
Agreement to the contrary, it shall not be a breach of a material obligation
under this Agreement if the Corporation fails to make any Tax Benefit Payment
when due to the extent that the Corporation has insufficient funds, and cannot
take commercially reasonable actions to obtain sufficient funds, to make such
payment; provided that the interest provisions of Section 5.02 shall apply to
such late payment (unless the Corporation does not have sufficient cash to make
such payment as a result of limitations imposed by and Senior Obligations, in
which case, Section 5.02 shall apply, but the Default Rate shall be replaced by
the Agreed Rate).

 

13

--------------------------------------------------------------------------------



 

(d)                       The undersigned parties hereby acknowledge and agree
that the timing, amounts and aggregate value of Tax Benefit Payments pursuant to
this Agreement are not reasonably ascertainable.

 

Section 4.02                             Early Termination Notice. If the
Corporation chooses to exercise its right of early termination under
Section 4.01 above, the Corporation shall deliver to each Member notice of such
intention to exercise such right (“Early Termination Notice”) and a schedule
(the “Early Termination Schedule”) specifying the Corporation’s intention to
exercise such right and showing in reasonable detail the calculation of the
Early Termination Payment. The applicable Early Termination Schedule shall
become final and binding on all parties unless the Applicable Member, within
thirty (30) calendar days after receiving the Early Termination Schedule thereto
provides the Corporation with notice of a material objection to such Schedule
made in good faith (“Material Objection Notice”). If the parties, for any
reason, are unable to successfully resolve the issues raised in such notice
within thirty (30) calendar days after receipt by the Corporation of the
Material Objection Notice, the Corporation and the Applicable Member shall
employ the Reconciliation Procedures as described in Section 7.09 of this
Agreement.

 

Section 4.03                             Payment upon Early Termination.

 

(a)                       Within three (3) Business Days after agreement between
the Applicable Member and the Corporation of the Early Termination Schedule, the
Corporation shall pay to the Applicable Member an amount equal to the Early
Termination Payment. Such payment shall be made by wire transfer of immediately
available funds to a bank account designated by the Applicable Member.

 

(b)                       The “Early Termination Payment” as of the date of the
delivery of an Early Termination Schedule shall equal with respect to the
Applicable Member the present value, discounted at the Early Termination Rate as
of such date, of all Tax Benefit Payments that would be required to be paid by
the Corporation to the Applicable Member beginning on the Early Termination Date
and assuming that the Valuation Assumptions are applied.

 

ARTICLE V

 

SUBORDINATION AND LATE PAYMENTS

 

Section 5.01                             Subordination. Notwithstanding any
other provision of this Agreement to the contrary, any Tax Benefit Payment or
Early Termination Payment required to be made by the Corporation to a Member or
to the Members under this Agreement (an “Exchange Payment”) shall rank
subordinate and junior in right of payment to any principal, interest, or other
amounts due and payable in respect of any obligations in respect of indebtedness
for borrowed money of the Corporation and its Subsidiaries (“Senior
Obligations”) and shall rank pari passu with all current or future unsecured
obligations of the Corporation that are not Senior Obligations.

 

Section 5.02                             Late Payments by the Corporation. The
amount of all or any portion of any Exchange Payment not made to any Member when
due under the terms of this Agreement shall be payable together with any
interest thereon, computed at the Default Rate and commencing on the date on
which such Exchange Payment was due and payable.

 

14

--------------------------------------------------------------------------------



 

ARTICLE VI

 

NO DISPUTES; CONSISTENCY; COOPERATION

 

Section 6.01                             Member Participation in the
Corporation’s and Company’s Tax Matters. Except as otherwise provided herein,
the Corporation shall have full responsibility for, and sole discretion over,
all Tax matters concerning the Corporation and the Company, including without
limitation the preparation, filing, or amending of any Tax Return and defending,
contesting, or settling any issue pertaining to Taxes. Notwithstanding the
foregoing, the Corporation shall notify the Members of, and keep the Members
reasonably informed with respect to, the portion of any audit of the Corporation
and the Company by a Taxing Authority the outcome of which is reasonably
expected to materially affect the Members’ rights and obligations under this
Agreement, and shall provide to the Members reasonable opportunity to provide
information and other input to the Corporation, the Company and their respective
advisors concerning the conduct of any such portion of such audit; provided,
however, that the Corporation and the Company shall not be required to take any
action that is inconsistent with any provision of the LLC Operating Agreement.

 

Section 6.02                             Consistency. Unless there is a
Determination or the opinion of an Advisory Firm that is reasonably acceptable
to the Corporation, the Corporation and the Members agree to report and cause to
be reported for all purposes, including federal, state, local and foreign Tax
purposes and financial reporting purposes, all Tax-related items (including
without limitation the Basis Adjustment and each Tax Benefit Payment) in a
manner consistent with that specified by the Corporation in any Schedule
required to be provided by or on behalf of the Corporation under this Agreement.
Any Dispute concerning such advice shall be subject to the terms of
Section 7.09. In the event that an Advisory Firm is replaced with another
Advisory Firm, such replacement Advisory Firm shall perform its services under
this Agreement using procedures and methodologies consistent with the previous
Advisory Firm, unless otherwise required by law or unless the Corporation and
the Members agree to the use of other procedures and methodologies.

 

Section 6.03                             Cooperation. The Members shall each
(a) furnish to the Corporation in a timely manner such information, documents
and other materials as the Corporation may reasonably request for purposes of
making any determination or computation necessary or appropriate under this
Agreement, preparing any Tax Return or contesting or defending any audit,
examination or controversy with any Taxing Authority, (b) make itself available
to the Corporation and its representatives to provide explanations of documents
and materials and such other information as the Corporation or its
representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter, and the Corporation shall reimburse each Member for any
reasonable third-party costs and expenses incurred pursuant to this Section.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01                             Addresses and Notices. Any notice,
consent, request, claim, demand and other communication required or permitted to
be given by any provision of this Agreement shall be in writing and may be
(i) delivered personally to the Person or to an officer of the Person to

 

15

--------------------------------------------------------------------------------



 

whome the same is directed, (ii) sent by faccimile, overnight mail or registered
or certified mail, return receipt requested, postage prepaid or (iii) (except to
the Company or the Corporation) sent by e-mail, with electronic, written or oral
confirmation of receipt, in each case to the Company or the Corporation, as
applicable, at the address set forth below and to any other recipient and to any
Member at such address as indicated by the Company’s records, or at such address
or to the attention of the other Person as the recipient party has specified by
prior written notice to the sending party. Notices will be deemed to have been
delivered, given and received hereunder (a) as of the date so delivered, if
delivered personally, (b) upon receipt, if sent by facsimile or e-mail (provided
confirmation of transmission is received) or (c)  on the date of receipt or
refusal indicated on the return receipt, if sent by registered or certified
mail, return receipt requested, postage and charges prepaid and properly
addressed.

 

The Company’s address is:

 

SDC Financial LLC

414 Union Street

Nashville, Tennessee 37219

Attn: General Counsel

 

with a copy (which copy shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn:

David Goldschmidt

 

David Polster

Email:

david.goldschmidt@skadden.com

 

david.polster@skadden.com

 

The Corporation’s address is:

 

SmileDirectClub, Inc.

414 Union Street

Nashville, Tennessee 37219

Attn: General Counsel

 

with a copy (which copy shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn:

David Goldschmidt

 

David Polster

Email:

david.goldschmidt@skadden.com

 

david.polster@skadden.com

 

16

--------------------------------------------------------------------------------



 

Any party may change its address, e-mail or facsimile number by giving the other
party written notice of its new address, e-mail or facsimile number in the
manner set forth above.

 

Section 7.02                             Counterparts. This Agreement may be
executed in any number of counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties hereto and delivered to the other parties
(including via facsimile or other electronic transmission), it being understood
that all parties need not sign the same counterpart.

 

Section 7.03                             Entire Agreement; No Third Party
Beneficiaries. This Agreement, those documents expressly referred to herein and
other documents of even date herewith embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter in any way. This Agreement
shall be binding upon and inure solely to the benefit of each party hereto and
their respective successors and permitted assigns, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

Section 7.04                             Governing Law. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to the conflicts of laws principles thereof that would
mandate the application of the laws of another jurisdiction.

 

Section 7.05                             Severability. Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable Law or rule in any jurisdiction, the invalidity, illegality or
unenforceability will not affect any other provision or the effectiveness or
validity of any provision in any other jurisdiction, and this Agreement will be
reformed, construed and enforced in that jurisdiction as if the invalid, illegal
or unenforceable provision had never been contained herein.

 

Section 7.06                             Successors; Assignment; Amendments;
Waivers.

 

(a)                       No Member may assign this Agreement to any person
without the prior written consent of the Corporation; provided, however, that
(i) to the extent Common Units are effectively transferred in accordance with
the terms of the LLC Operating Agreement, and any other agreements the Members
may have entered into with each other, or a Member may have entered into with
the Corporation and/or the Company, the transferring Member shall assign to the
transferee of such Common Units the transferring Member’s rights under this
Agreement with respect to such transferred Common Units, as long as such
transferee has executed and delivered, or, in connection with such transfer,
executes and delivers, a joinder to this Agreement, in form and substance
reasonably satisfactory to the Corporation, agreeing to become a “Member” for
all purposes of this Agreement, except as otherwise provided in such joinder,
and (ii) that, once an Exchange has occurred, any and all payments that may
become payable to a Member pursuant to this Agreement with respect to such
Exchange may be assigned to any Person or Persons, as long as any such Person
has executed and delivered, or, in connection with such assignment, executes and
delivers, a joinder to this Agreement, in form and substance reasonably
satisfactory to the Corporation, agreeing to be bound by Section 7.12 and
acknowledging specifically the second

 

17

--------------------------------------------------------------------------------



 

paragraph in this Section 7.06. For the avoidance of doubt, to the extent a
Member or other Person transfers Common Units to a Member as may be permitted by
any agreement to which the Company is a party, the Member receiving such Common
Units shall have all rights under this Agreement with respect to such
transferred Common Units as such Member has, under this Agreement, with respect
to the other Common Units held by him.

 

(b)                       Notwithstanding the foregoing provisions of this
Section 7.06, no transferee described in clause (i) of the immediately preceding
paragraph shall have the right to enforce the provisions of Section 2.03, 4.02,
6.01 or 6.02 of this Agreement, and no assignee described in clause (ii) of the
immediately preceding paragraph shall have any rights under this Agreement
except for the right to enforce its right to receive payments under this
Agreement.

 

(c)                        No provision of this Agreement may be amended unless
such amendment is approved in writing by each of the Corporation and the
Company, and by Members who would be entitled to receive at least two-thirds of
the Early Termination Payment payable to all Members hereunder if the
Corporation had exercised its right of early termination on the date of the most
recent Exchange prior to such amendment (excluding, for purposes of this
sentence, all payments made to any Member pursuant to this Agreement since the
date of such most recent Exchange); provided that no such amendment shall be
effective if such amendment will have a disproportionate adverse effect on the
payments certain Members will or may receive under this Agreement unless
(i) such disproportionate effect is a result of tax laws imposed by government
authorities in non-U.S. jurisdictions or (ii) all such Members
disproportionately affected consent in writing to such amendment. No provision
of this Agreement may be waived unless such waiver is in writing and signed by
the party against whom the waiver is to be effective.

 

(d)                       All of the terms and provisions of this Agreement
shall be binding upon, shall inure to the benefit of and shall be enforceable by
the parties hereto and their respective successors, assigns, heirs, executors,
administrators and legal representatives. The Corporation shall require and
cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Corporation, by written agreement, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform if no such succession had taken place.

 

Section 7.07                             Titles and Subtitles. The titles of the
sections and subsections of this Agreement are for convenience of reference only
and are not to be considered in construing this Agreement.

 

Section 7.08                             Submission to Jurisdiction; Dispute
Resolution.

 

(a)                       Any and all disputes which are not governed by
Section 7.09, including but not limited to any ancillary claims of any party,
arising out of, relating to or in connection with the validity, negotiation,
execution, performance or non-performance of this Agreement (including the
validity, scope and enforceability of this arbitration provision) (each a
“Dispute”) shall be finally settled by arbitration conducted by a single
arbitrator in New York, New York in accordance with the Commercial Arbitration
Rules of the American Arbitration Association then in effect, except as such
rules may be modified in this Section 7.08. If the parties to the Dispute fail
to agree

 

18

--------------------------------------------------------------------------------



 

on the selection of an arbitrator within ten (10) days of the receipt of the
request for arbitration, the International Chamber of Commerce shall make the
appointment. The arbitrator shall be a lawyer admitted to the practice of law in
the State of New York and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings. In addition to monetary damages, the arbitrator
shall be empowered to award equitable relief, including, but not limited to, an
injunction and specific performance of any obligation under this Agreement. The
arbitrator is not empowered to award damages in excess of compensatory damages,
and each party hereby irrevocably waives any right to recover punitive,
exemplary, or similar damages with respect to any Dispute. The award shall be
final and binding upon the parties as from the date rendered, and shall be the
sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues, or accounting presented to the arbitral tribunal.
Judgment upon any award may be entered and enforced in any court having
jurisdiction over a party or any of its assets. Notwithstanding the foregoing,
any Dispute as to the interpretation of this Agreement shall be resolved by the
Corporation in its sole discretion, provided that such resolution shall reflect
a reasonable interpretation of the provisions of this Agreement and that such
resolution shall not be inconsistent with the fundamental results described in
Section 3.02 of this Agreement.

 

(b)                       Notwithstanding the provisions of paragraph (a), the
Corporation may bring an action or special proceeding in any court of competent
jurisdiction for the purpose of compelling a party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder, and/or
enforcing an arbitration award and, for the purposes of this paragraph (b), each
Member (i) expressly consents to the application of paragraph (c) of this
Section 7.08 to any such action or proceeding, (ii) agrees that proof shall not
be required that monetary damages for breach of the provisions of this Agreement
would be difficult to calculate and that remedies at law would be inadequate,
and (iii) irrevocably appoints the Corporation as such Member’s agent for
service of process in connection with any such action or proceeding and agrees
that service of process upon such agent, who shall promptly advise such Member
of any such service of process, shall be deemed in every respect effective
service of process upon the Member in any such action or proceeding.]

 

(c)                        EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF COURTS LOCATED IN DELAWARE FOR THE PURPOSE OF ANY JUDICIAL
PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS
Section 7.08, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR
CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AGREEMENT. Such ancillary judicial proceedings include any suit, action or
proceeding to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration, or to confirm an arbitration award. The parties
acknowledge that the forum designated by this paragraph (c) have a reasonable
relation to this Agreement, and to the parties’ relationship with one another;

 

(i)    The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c) of this Section 7.08 and such
parties agree not to plead or claim the same; and

 

19

--------------------------------------------------------------------------------



 

(ii)    The parties hereby waive in connection with any Dispute any and all
rights to a jury trial.

 

Section 7.09                             Reconciliation. In the event that the
Corporation and an Applicable Member are unable to resolve a disagreement with
respect to the matters governed by Sections 2.04, 4.02, and 6.02 within the
relevant period designated in this Agreement (“Reconciliation Dispute”), the
Reconciliation Dispute shall be submitted for determination to a nationally
recognized expert (the “Expert”) in the particular area of disagreement mutually
acceptable to both parties. The Expert shall be a partner in a nationally
recognized accounting firm or a law firm (other than the Advisory Firm), and the
Expert shall not, and the firm that employs the Expert shall not, have any
material relationship with either the Corporation or the Applicable Member or
other actual or potential conflict of interest. If the parties are unable to
agree on an Expert within fifteen (15) calendar days of receipt by the
respondent(s) of written notice of a Reconciliation Dispute, the Expert shall be
appointed by the International Chamber of Commerce Centre for Expertise. The
Expert shall resolve any matter relating to the Exchange Basis Schedule or an
amendment thereto or the Early Termination Schedule or an amendment thereto
within thirty (30) calendar days and shall resolve any matter relating to a Tax
Benefit Schedule or an amendment thereto within fifteen (15) calendar days or as
soon thereafter as is reasonably practicable, in each case after the matter has
been submitted to the Expert for resolution. Notwithstanding the preceding
sentence, if the matter is not resolved before the date any payment that is the
subject of a disagreement would be due (in the absence of such disagreement) or
any Tax Return reflecting the subject of a disagreement is due, such payment
shall be paid on the date such payment would be due and such Tax Return may be
filed as prepared by the Corporation, subject to adjustment or amendment upon
resolution. The costs and expenses relating to the engagement of such Expert or
amending any Tax Return shall be borne by the Corporation; except as provided in
the next sentence. The Corporation and each Applicable Member shall bear their
own costs and expenses of such proceeding, unless the Applicable Member has a
prevailing position that is more than ten percent (10%) of the payment at issue,
in which case the Corporation shall reimburse such Applicable Member for any
reasonable out-of-pocket costs and expenses in such proceeding. Any dispute as
to whether a dispute is a Reconciliation Dispute within the meaning of this
Section 7.09 shall be decided by the Expert. The Expert shall finally determine
any Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.09 shall be binding on the Corporation and the Applicable Member and
may be entered and enforced in any court having jurisdiction.

 

Section 7.10                             Withholding. The Corporation shall be
entitled to deduct and withhold from any payment payable pursuant to this
Agreement such amounts as the Corporation is required to deduct and withhold
with respect to the making of such payment under the Code, or any provision of
state, local, or foreign Tax law. To the extent that amounts are so withheld and
paid over to the appropriate Taxing Authority by the Corporation, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the Applicable Member.

 

Section 7.11                             Admission of the Corporation into a
Consolidated Group; Transfers of Corporate Assets.

 

(a)                       If the Corporation becomes a member of an affiliated
or consolidated group of corporations that files a consolidated income tax
return pursuant to sections 1501 et seq. of the Code or any corresponding
provisions of state, local or foreign law, then: (i) the provisions of

 

20

--------------------------------------------------------------------------------



 

this Agreement shall be applied with respect to the group as a whole; and
(ii) Tax Benefit Payments, Early Termination Payments, and other applicable
items hereunder shall be computed with reference to the consolidated taxable
income of the group as a whole.

 

(b)                       Notwithstanding any other provision of this Agreement,
if the Corporation acquires one or more assets that, as of an Exchange Date,
have not been contributed to the Company (other than the Corporation’s interests
in the Company) (such assets, “Excluded Assets”), then all Tax Benefit Payments
due hereunder shall be computed as if such assets had been contributed to the
Company on the date such assets were first acquired by the Corporation;
provided, however, that if an Excluded Asset consists of stock in a corporation,
then, for purposes of this Section 7.11(b), such corporation (and any
corporation Controlled by such corporation) shall be deemed to have contributed
its assets to the Company on the date on which the Corporation acquired stock of
such corporation.

 

(c)                        If any entity that is obligated to make an Exchange
Payment hereunder transfers one or more assets to a corporation with which such
entity does not file a consolidated tax return pursuant to section 1501 of the
Code, such entity, for purposes of calculating the amount of any Exchange
Payment (e.g., calculating the gross income of the entity and determining the
Realized Tax Benefit of such entity) due hereunder, shall be treated as having
disposed of such asset in a fully taxable transaction on the date of such
contribution. The consideration deemed to be received by such entity shall be
equal to the fair market value of the contributed asset (as reasonably
determined by the governing body, or the Person responsible for management, of
such entity acting in good faith), plus (i) the amount of debt to which such
asset is subject, in the case of a contribution of an encumbered asset or
(ii) the amount of debt allocated to such asset, in the case of a contribution
of a partnership interest.

 

Section 7.12                             Confidentiality.

 

(a)                       Each Member and assignee acknowledges and agrees that
the information of the Corporation is confidential and, except in the course of
performing any duties as necessary for the Corporation and its Affiliates, as
required by law or legal process or to enforce the terms of this Agreement,
shall keep and retain in the strictest confidence and not disclose to any Person
any confidential matters, acquired pursuant to this Agreement, of the
Corporation, its Affiliates and successors and the other Members, confidential
information concerning the Corporation, its Affiliates and successors, and the
other Members, including marketing, investment, performance data, credit and
financial information, and other business affairs of the Corporation, its
Affiliates and successors, and the other Members learned of by the Member
heretofore or hereafter. This Section 7.12 shall not apply to (i) any
information that has been made publicly available by the Corporation or any of
its Affiliates, becomes public knowledge (except as a result of an act of such
Member in violation of this Agreement) or is generally known to the business
community and (ii) the disclosure of information to the extent necessary for a
Member to prepare and file his or her tax returns, to respond to any inquiries
regarding the same from any taxing authority or to prosecute or defend any
action, proceeding or audit by any taxing authority with respect to such
returns. Notwithstanding anything to the contrary herein, each Member and
assignee (and each employee, representative, or other agent of such Member or
assignee, as applicable) may disclose to any and all Persons, without limitation
of any kind, the tax treatment and tax structure of (x) the Corporation, the
Company, the Members, and their Affiliates and (y) any of their transactions,
and all materials

 

21

--------------------------------------------------------------------------------



 

of any kind (including opinions or other tax analyses) that are provided to the
Members relating to such tax treatment and tax structure.

 

(b)                       If a Member or assignee commits a breach, or threatens
to commit a breach, of any of the provisions of this Section 7.12, the
Corporation shall have the right and remedy to have the provisions of this
Section 7.12 specifically enforced by injunctive relief or otherwise by any
court of competent jurisdiction without the need to post any bond or other
security, it being acknowledged and agreed that any such breach or threatened
breach shall cause irreparable injury to the Corporation or any of its
Affiliates or the other Members and that money damages alone shall not provide
an adequate remedy to such Persons. Such rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available at law
or in equity.

 

Section 7.13                             LLC Operating Agreement. To the extent
this Agreement imposes obligations upon the Company or a managing member of the
Company, this Agreement shall be treated as part of the LLC Operating Agreement
for tax purposes as described in section 761(c) of the Code and sections
1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.

 

Section 7.14                             Joinder. The Corporation hereby agrees
that, to the extent it acquires a general partnership interest, managing member
interest or similar interest in any Person after the date hereof, it shall cause
such Person to execute and deliver a joinder to this Agreement promptly upon
acquisition of such interest, and such person shall be treated in the same
manner as the Company for all purposes of this Agreement. The Corporation hereby
agrees to cause any Corporate Entity that acquires an interest in the Company
(or any entity described in the foregoing sentence) to execute a joinder to this
Agreement (to the extent such Person is not already a party hereto) promptly
upon such acquisition, and such Corporate Entity shall be treated in the same
manner as the Corporation for all purposes of this Agreement. The Company shall
have the power and authority (but not the obligation) to permit any Person who
becomes a member of the Company to execute and deliver a joinder to this
Agreement promptly upon acquisition of membership interests in the Company by
such Person, and such Person shall be treated as a “Member” for all purposes of
this Agreement.

 

Section 7.15                             Headings. The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

[Signature page follows]

 

22

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Corporation, the Company, and each Member have duly
executed this Agreement as of the date first written above.

 

 

SMILEDIRECTCLUB, INC.

 

 

 

 

By:

/s/ David Katzman

 

Name: David Katzman

 

Title: Chief Executive Officer

 

 

 

 

 

SDC FINANCIAL LLC

 

 

 

 

By:

/s/ David Katzman

 

Name: David Katzman

 

Title: Chief Executive Officer

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

DAVID KATZMAN REVOCABLE TRUST

 

 

 

 

 

 

By:

/s/ David Katzman

 

Name: David Katzman

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

DBK INVESTMENTS LLC

 

 

 

 

 

 

By:

/s/ David Katzman

 

Name: David Katzman

 

Title: Manager

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

DANTE LLC

 

 

 

 

 

 

By:

/s/ Mitchell Wayne

 

Name: Mitchell Wayne

 

Title: Manager

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ David Hall

 

DAVID HALL

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

DAVID J. HALL LIVING TRUST

 

 

 

 

 

 

By:

/s/ David Hall

 

Name: David Hall

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

DAVID KATZMAN 2009 FAMILY TRUST

 

 

 

 

 

 

By:

/s/ Steven Katzman

 

Name: Steven Katzman

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

ELLIOT BAUM REVOCABLE TRUST

 

 

 

 

 

 

By:

/s/ Elliot Baum

 

Name: Elliot Baum

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Aaron Baum

 

AARON BAUM

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

RICHARD MINKIN REVOCABLE LIVING TRUST

 

 

 

 

 

 

By:

/s/ Richard Minkin

 

Name: Richard Minkin

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Bradley Belen

 

BRADLEY BELEN

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Howard Hemstreet

 

HOWARD HEMSTREET

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Heather Katzman

 

HEATHER KATZMAN

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

HOME RUN HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Daniel Sillman

 

Name: Daniel Sillman

 

Title: Principal

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Richard Mark

 

RICHARD MARK

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Jeffrey Klein

 

JEFFREY KLEIN

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Steven Katzman

 

STEVEN KATZMAN

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

STEVEN D. CICUREL LIVING TRUST

 

 

 

 

 

 

By:

/s/ Steven D. Cicurel

 

Name: Steven D. Cicurel

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

MARGARET STERN CICUREL IRREVOCABLE TRUST

 

 

 

 

 

 

By:

/s/ Margaret Stern Cicurel

 

Name: Margaret Stern Cicurel

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

STEVEN DAVID CICUREL IRREVOCABLE TRUST

 

 

 

 

 

 

By:

/s/ Steven D. Cicurel

 

Name: Steven D. Cicurel

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

PYETT FAMILY TRUST

 

 

 

 

 

 

By:

/s/ Nicholas Pyett

 

Name: Nicholas Pyett

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

JORDAN KATZMAN REVOCABLE TRUST

 

 

 

 

 

 

By:

/s/ Jordan Katzman

 

Name: Jordan Katzman

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

JM KATZMAN INVESTMENTS LLC

 

 

 

 

 

 

By:

/s/ Jordan Katzman

 

Name: Jordan Katzman

 

Title: Manager

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Nancy Katzman

 

NANCY KATZMAN

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

ALEXANDER FENKELL REVOCABLE TRUST

 

 

 

 

 

 

By:

/s/ Alex Fenkell

 

Name: Alexander Fenkell

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

ALEXANDER J. FENKELL 2018 IRREVOCABLE TRUST

 

 

 

 

 

 

By:

/s/ Alex Fenkell

 

Name: Alexander Fenkell

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Doug Hudson

 

DOUG HUDSON

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Jessica Cicurel

 

JESSICA CICUREL

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

J. CICUREL 2019 TRUST

 

 

 

 

 

 

By:

/s/ Jessica Cicurel

 

Name: Jessica Cicurel

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Robert Sims

 

ROBERT SIMS

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Jonathan Epstein

 

JONATHAN EPSTEIN

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Susan Greenspon

 

SUSAN GREENSPON

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

ANTOS LONG TERM TRUST

 

 

 

 

 

 

By:

/s/ Valerie A. Leebove

 

Name: Valerie A. Leebove

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Jane Kushner

 

JANE KUSHNER

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

HOME RUN HOLDINGS 2, LLC

 

 

 

 

 

 

By:

/s/ Daniel Sillman

 

Name: Daniel Sillman

 

Title: Principal

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Shawn Mendes

 

SHAWN MENDES

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Jordan Wolosky

 

JORDAN WOLOSKY

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

/s/ Andrew Gertler

 

ANDREW GERTLER

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

SPARK CAPITAL GROWTH FOUNDERS’ FUND II, L.P.

 

 

 

 

By:

Spark Growth Management Partners II, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Paul J. Conway

 

Name: Paul J. Conway

 

Title: CFO, Managing Member

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

3L CAPITAL I AIV C, LLC

 

 

 

 

By:

3L Capital GP, LLC, its manager

 

 

 

 

 

 

 

By:

/s/ David L. Leyrer

 

Name: David L. Leyrer

 

Title: Manager

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed on
its behalf as of the date first written above.

 

 

 

3L CAPITAL SDC, LLC

 

 

 

 

By:

3L Capital SDC Manager, LLC, its manager

 

By:

3L Capital GP, LLC, its manager

 

 

 

 

 

 

 

By:

/s/ David L. Leyrer

 

Name: David L. Leyrer

 

Title: Manager

 

--------------------------------------------------------------------------------